Citation Nr: 1455583	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-19 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities for the period prior to December 1, 2007, and for the period from April 1, 2008 through April 21, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU. 

In December 2010, the Veteran was scheduled for a hearing before Veterans Law Judge in Washington, D.C.  However, he failed to appear, and he has not requested that the hearing be rescheduled.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

In June 2011, the Board remanded this matter for additional development.

The Veteran's representative also submitted an informal hearing presentation in December 2010 in which he raised the issue of entitlement to an increased evaluation for diabetes mellitus.  However, that matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  It was referred to the AOJ for action in the prior June 2011 Board decision.  However, it does not appear that any action has    yet been taken on the claim.  Therefore, the issue of entitlement to an increased evaluation for diabetes mellitus is again referred to the AOJ for appropriate action.

Finally, the Board notes that, for the period from December 1, 2007 to April 1, 2008, the Veteran is in receipt of a 100 percent disability rating for his coronary artery disease (CAD).  Additionally, a 100 percent schedular rating has been assigned for CAD since April 22, 2009.  As a 100 percent rating is the maximum evaluation assignable, the issue of entitlement to a TDIU for those same periods based on the heart disability is, therefore, moot.


FINDINGS OF FACT

1.  For the periods prior to December 1, 2007, and from April 1, 2008 through August 6, 2008, the Veteran was not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.

2.  For the period from August 7, 2008 through April 21, 2009, resolving doubt in favor of the Veteran, his service-connected disabilities rendered him unemployable.


CONCLUSIONS OF LAW

1.  For the period prior to December 1, 2007, the criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).

2.  For the period from April 1, 2008 through August 6, 2008, the criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).

3.  For the period from August 7, 2008 through April 21, 2009, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim.  In this case, VCAA compliant notice concerning a TDIU claim was provided in a June 2007 letter.  Thus, VA's duty to notify in this case has been satisfied.
 
Next, VA has a duty to assist the Veteran in the development of his claim. In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service treatment records, lay statements, and employer statements.  The Veteran was also afforded a VA examination relevant to his TDIU claim.  Thus, VA's duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Finally, the Board notes that its prior remand instructions have been complied with, inasmuch as a VA opinion pertaining to employability was obtained in December 2011.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training,  and previous work experience in arriving at a conclusion but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, for the period prior to December 1, 2007, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; diabetes mellitus with diabetic cataract in the right eye, rated as 10 percent disabling; and     a left buttock shrapnel wound and bilateral mandible fracture, each rated as noncompensable.  Thus, for the period prior to December 1, 2007, the Veteran 
did not meet the schedular criteria for a TDIU. 38 C.F.R. § 4.16(a).

Nevertheless, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

Here, however, the evidence does not support that referral for extraschedular consideration is warranted for the period prior to December 1, 2007.  In this regard, the record shows that up until around January 2007, the Veteran was gainfully employed with VA in the information technology department.  In May 2006, the Veteran was noted to have no impairment in the use of his extremities, no need for assistance, no difficulty with ambulation or mobility.  In July 2006, his diabetes    was described as in control.  In August 2006, he reported working full time as an IT specialist making approximately $2800 per month.  Despite reported psychiatric symptoms at that time, including anger, intolerance, irritability, depression, sleep impairment, nervousness, nightmares, and excessive worry, the Veteran affirmatively denied problems with employment.  In September 2006, it was noted that "[h]e enjoys his work in the IT dept here at the VA."  

Then, in January 2007, it was noted that the Veteran was fired from VA after it was discovered that he had a degree from an unaccredited school (degree mill) and had allegedly misrepresented himself.  Thereafter, the record shows he pursued and had difficulty obtaining employment; however, the record does not show that it was due to his service-connected disabilities.   On the contrary, in March 2007, a VA mental health provider suggested that the Veteran could be helped by challenging the rigid ideas about what type of work he is qualified for/willing to do, suggesting that the Veteran is indeed capable of employment but is perhaps limiting himself in scope.  Additionally, in April 2007, the Veteran reported a belief that his termination    from federal employment (for misrepresentation) was affecting his employment opportunities and that he had been "black-listed."  In May 2007, it was noted that  he continued to fail "to land a computer job of his liking," also suggesting some selectivity on his part, and he maintained a positive attitude nonetheless.  VA treatment notes dated in August 2007 reflect that the Veteran's difficulty with finding employment related to his unaccredited degree, noting his plan to get     back into school to get a degree so that he can be more marketable, and update     his certification through an accredited school.  Indeed, in October and November 2007, he enrolled in school and began taking math classes to pursue employment in the computer field, was noted to remain functional, and reported that things were going well.  

Significantly, although it was noted in April 2007 that acute stress interfered with the Veteran's completion of paperwork related to job applications, there is no competent and credible evidence that the Veteran's service-connected PTSD, diabetes mellitus, shrapnel wound, and fractured mandible residuals rendered him unable to secure and follow a substantially gainful employment during the period prior to December 1, 2007.  Thus, the Board finds that referral for extraschedular consideration of a TDIU for the period prior to December 1, 2007, is not warranted.

Next, the Board notes that, for the period from April 1, 2008 through August 6, 2008, the schedular criteria for a TDIU are still not met.  During this period, in addition to the service-connected disabilities discussed above, the Veteran was also service connected for coronary artery disease (CAD), rated as 10 percent disabling.  His combined rating for that period is 40 percent; thus, the schedular criteria for a TDIU are not met.  38 C.F.R. § 4.16(a).

Nor does the evidence during the period from April 1, 2008 through August 6, 2008, depict an exceptional case in which the Veteran was unable to secure         and follow a substantially gainful occupation by reason of service-connected disabilities.  The relevant records show that, in April 2008, the Veteran reported      a relatively stable mental health condition, continued work with VA vocational rehabilitation, and was "actively in pursuit of viable career track with schooling."  He indicated a plan to move to Florida, finish his online coursework (updating computer/software skills), and seek employment in IT.  He reported improved moods, clearer thinking, and normal concentration.  The Board also finds probative that the Veteran had a high school equivalency degree, had some additional college coursework (reported up to 2 years), received his Microsoft certification in 2002, and had demonstrated his actual employability for approximately two years until the time he was removed in December 2006 for misrepresentation.

The Board is cognizant that in 2008, SSA determined that the Veteran was disabled effective December 19, 2006, due to his psychiatric disorders.  Notwithstanding the fact that SSA decisions are not binding on VA, the Board finds that other evidence contradicts that finding.  In this regard, an SSA examiner explicitly found in June 2008 that the Veteran's psychiatric disorders did not preclude him from his ability   to sustain gainful employment, noting that his prognosis for employability to be favorable, and noting mild PTSD symptoms mostly in remission.  Furthermore,     the Board finds probative that, until being removed from his position due to misrepresentation in December 2006, the Veteran did not report contemporaneous problems at work due to his psychiatric symptoms during his ongoing VA treatment.  Indeed, prior to removal from work in December 2006, the Veteran was involved in high-stress situations, such as marital problems and caring for his mentally disabled and terminally ill brother, and yet he affirmatively denied problems with employment in August 2006, did not otherwise report interference at work due to his psychiatric symptoms, and remained employed until discovery of the misrepresentation.

There is no other persuasive evidence relating to occupational or vocational functioning during the relevant periods prior to August 7, 2008, and again, no probative evidence that the Veteran's service-connected disabilities rendered him unemployable during those periods.  To the extent that the Veteran asserts that he was unemployable due to service-connected disabilities during the periods prior to December 1, 2007, and from April 1, 2008 through August 6, 2008, the Board is  not persuaded and finds his statements in support of his claim for benefits to be outweighed by his statements made in furtherance of treatment, particularly in light of his history of misrepresentation.

While in support of his current claim the Veteran has also submitted July 2007 buddy statements from former co-workers to the effect that he had problems      with "zoning out," or with interpersonal skills and developing relationships, those statements document impairment in occupational functioning but do not show that the Veteran was unemployable due to his service-connected psychiatric or any other disability.  Additionally, the Board is cognizant of a March 2008 VA examination report showing a GAF score of 47, indicative of serious impairment, and containing an opinion that appears to support unemployability.  However, the examiner appears to have considered nonservice-connected disabilities (as indicated by discussion of hypertension, cholesterol, and arthritis) and did not otherwise specify which disability or disabilities rendered the Veteran unemployable.  Nor did the examiner offer a rationale.  Instead, the examiner wrote that "his rather dolorous physical and medical condition" would reinforce the probability of not finding employment or, if found, then not retained.  However, just one month later, in April 2008, the Veteran reported "relatively stable MH condition and improved life circumstances...," reporting participation in vocational rehabilitation and "active pursuit of viable career track w[ith] schooling."

In any event, even considering the March 2008 opinion, the Board finds the evidence insufficient to establish such an exceptional case so as to warrant consideration of a TDIU on an extraschedular basis for any period prior to August 7, 2008.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since disability compensation ratings are, themselves, recognition that the service-connected impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose, supra.  As indicated above, despite some limitations imposed by the Veteran's service-connected psychiatric disorder, the weight of the probative evidence is against a finding that, prior to August 7, 2008, his service-connected disabilities solely prevented him from employment.  In sum, the evidence does not show that, during the relevant periods prior to August 7, 2008, the Veteran was incapable of performing the physical and mental acts required by employment due to his service-connected psychiatric disorder, diabetes, bilateral mandible fracture, and shrapnel wound. 

In contrast, however, the Board finds that, after resolving all doubt in favor of the Veteran, for the period from August 7, 2008 through April 21, 2009, the criteria for a TDIU are met.  Initially, the schedular requirements for a TDIU during that period are met as, in addition to the foregoing disabilities discussed above, the Veteran was also service connected for peripheral vascular disease (PVD) of the right and left lower extremities, each rated as 20 percent disabling.  His combined disability rating for that period is 70 percent, and, when diabetes is considered along with associated disabilities as one disability for purposes of TDIU, the 40 percent criterion (diabetes mellitus 10 percent, CAD at 10 percent, PVD of the left and  right lower extremities rated each as 20 percent disabling) as one disability, the criterion of at least one disability ratable at 40 percent or more, is also met.  38 C.F.R. § 4.16(a).  Thus, effective August 7, 2008, the schedular criteria for a TDIU are met.

Additionally, based on a review of the evidence, the Board concludes that an award  of TDIU is warranted for the period from August 7, 2008 to April 22, 2009.  The appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment; rather, the standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  In affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU from August 7, 2008 through April 21, 2009.

In this case, a private August 2008 note indicates that the Veteran is unable to engage in any meaningful educational endeavor until his medical problems had been thoroughly addressed.  VA treatment notes thereafter document ongoing complaints related to service-connected disabilities.  For example, in January 2009, the Veteran reported chest pain and pain under the left arm, with exacerbation of pain on "slumped sitting."  He also reported leg fatigue and burning leg pain after walking approximately 1/2 block.  The same month, it was noted that the Veteran had severe claudication with walking.  In February 2009, the Veteran reported struggling with his cardiac condition and "having very little energy, activity or tolerance for others."  In an August 2009 statement, the Veteran again reported difficulty walking due to leg aches, as well as weakness.  Additionally, a December 2011 VA examiner found that the Veteran's heart disease caused severe limitation on the duration and intensity of work, including walking slowly less than two blocks, and not carrying more than ten pounds.  The examiner also concluded that the Veteran's heart condition impacted his work due to chest pain with minimal exertion, preclusion of lifting, and walking, which causes discomfort and dizziness. 

Given the additional physical limitations imposed by the Veteran's service-connected peripheral vascular disease of the lower extremities shown during the relevant period from August 7, 2008 through April 21, 2009, when considered in combination with the limitations imposed by the CAD (which includes exacerbation of pain with certain sitting positions), and PTSD, the Board finds that the Veteran's service-connected disabilities rendered him unemployable for the period from August 7, 2008 through April 21, 2009.  

In arriving at the foregoing conclusions, the Board recognizes that the Veteran has not undergone a VA examination to address the combined impact of his service-connected disabilities on his ability to work during all of the relevant periods.  Nevertheless, the Board finds that the totality of the evidence during the relevant periods, including VA treatment records, SSA disability records, and VA examinations of record, when considered with the Veteran's statements made in support of his claim and during treatment and examinations, is sufficient for the Board to render its own assessment in this  regard.  This is ultimately the Board's determination to make.  Indeed, while the Board may elicit an examination or a medical opinion regarding the combined impact of a veteran's service-connected disabilities, no such "combined-effects medical examination report or opinion" is required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).

As the preponderance of evidence is against the claim for a TDIU for the periods prior to December 1, 2007, and from April 1, 2008 through August 6, 2008, the benefit-of-the-doubt doctrine is not applicable, and the claims for a TDIU rating during those periods must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  However, for the period from August 7, 2008 through April 21, 2009, the Board finds that the evidence in at least equipoise, and that a TDIU for that period on a schedular basis is warranted.


ORDER

For the period prior to December 1, 2007, entitlement to a TDIU is denied.

For the period from April 1, 2008 through August 6, 2008, entitlement to a TDIU is denied.

For the period from August 7, 2008 through April 21, 2009, entitlement to a TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


